Rule 497(e) Registration No. 033-21561 1940 Act File No. 811-05537 SUPPLEMENT DATED AUGUST 29, 2016 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 30, 2016 OF Nicholas Money Market Fund, Inc. THIS SUPPLEMENT UPDATES THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION. PLEASE READ AND KEEP IT TOGETHER WITH YOUR COPY OF THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFOMARTION FOR FUTURE REFERENCE. The purpose of this supplement is to notify the shareholders of Nicholas Money Market Fund, Inc. (the “Fund”) with deep and sincere regrets that Mr. Albert O. Nicholas passed away on August 4, 2016. He was very hard working, diligent, humble, and generous. PART A: INFORMATION REQUIRED IN THE PROSPECTUS: 1. The last two paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 8 of the prospectus are revised and restated as follows: David O. Nicholas is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. Mr. Jeffrey T. May is Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. May has held various senior positions with the Fund and the Adviser and has been employed by the Adviser since 1987. He is a Certified Public Accountant. Mr. May has been Portfolio Manager of the Fund since 1988. Part B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION: 1. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 8 of the statement of additional information is revised and restated as follows: David O. Nicholas, President and of the Fund, is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. David L. Johnson is Executive Vice President of the Fund and Executive Vice President of the Adviser. He is an uncle of David O. Nicholas. Lawrence J. Pavelec, Senior Vice President and Secretary of the Fund, is Senior Vice President, Secretary and Chief Operating Officer of the Adviser. Candace L. Lesak, Vice President of the Fund, is an employee of the Adviser. Jennifer R. Kloehn, Senior Vice President, Treasurer and Chief Compliance Officer of the Fund, is Senior Vice President, Treasurer, Chief Financial Officer and Chief Compliance Officer of the Adviser. K. Thor Lundgren, 100 E. Wisconsin Avenue, Milwaukee, Wisconsin, is a Director of the Adviser. Mr. Lundgren is a partner with the law firm of Michael Best & Friedrich LLP, Milwaukee, Wisconsin, legal counsel to the Fund and the Adviser. 2. On page 8, the entry for Albert O. Nicholas in the second paragraph of the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGERS OF THE FUND” is deleted in its entirety. To reflect the change in board membership and changes to officer appointments, the biographical table appearing in the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGER OF THE FUND” is deleted in its entirety and replaced with the following table. The pertinent information about the Fund's officers and directors is as of August 29, 2016. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years DISINTERESTED DIRECTORS Timothy P. Reiland, 60 Director (1), 14 years Private Investor, Chairman 5 None and Chief Financial Officer, Musicnotes, Inc., October 2001 to present. Investment Analyst from 1987 to October 2001, Tucker Anthony Incorporated, a brokerage firm for its division Tucker Anthony Cleary Gull. Prior to its acquisition by Tucker Anthony in November 1998, Cleary Gull was known as Cleary Gull Reiland and McDevitt Inc. He is a Chartered Financial Analyst. Jay H. Robertson, 64 Director (1), 21 years Private Investor, April 2000 6 None to present. Chairman of the Board of Robertson-Ryan and Associates, Inc., an insurance brokerage firm from 1993 to March 2000. OFFICERS David O. Nicholas, 55 President (1), Since President, Chief Executive 3 None August Officer (since August 2016), 2016. Chief Investment Officer and Director, Nicholas Company, Inc., the Adviser to the Fund and employed by the Adviser since 1986. He has been Portfolio Manager for, and primarily responsible for the day-to- day management of the portfolios of the Fund and Nicholas Limited Edition, Inc. since March 1993 and Portfolio Manager of Nicholas Equity Income Fund, Inc. and Lead Portfolio Manager of Nicholas Fund, Inc. since August 2016. He served as Associate Portfolio Manager of Nicholas Fund, Inc. from April 2011 to August 2016. He is a Chartered Financial Analyst. David L. Johnson, 74 Executive Annual, Executive Vice President, N/A N/A Vice 28 years Nicholas Company, Inc., the President Adviser to the Fund, and employed by the Adviser since 1980. He is a Chartered Financial Analyst. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years Jeffrey T. May, 60 Portfolio Annual, Employee, Nicholas N/A N/A Manager 28 years Company, Inc., the Adviser to the Fund since 1987. He has served in various senior management roles for the Fund and the Adviser. He has been Portfolio Manager for and primarily responsible for the day-to- day management of the Fund since 1988. He is a Certified Public Accountant. Lawrence J. Pavelec, 57 Senior Vice Annual, Senior Vice President (since N/A N/A President 11 years April 2003), Secretary and and Chief Operating Officer Secretary (since August 2016), Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since April 2003. He is Portfolio Manager for and primarily responsible for the day-to-day management of the portfolio of Nicholas High Income Fund, Inc., since April 2008. He served as Co-Portfolio Manager of Nicholas High Income Fund, Inc. from April 2003 until April 2008. He is a Chartered Financial Analyst. Lynn S. Nicholas, 60 (3) Vice Annual, Senior Vice President, N/A N/A President 28 years Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since 1983. She is a Chartered Financial Analyst. Candace L. Lesak, 58 Vice Annual, Employee, Nicholas N/A N/A President 23 years Company, Inc., the Adviser to the Fund, since February 1983. She is a Certified Financial Planner. Jennifer R. Kloehn, 43 Senior Vice Annual, Senior Vice President, N/A N/A President, Since Treasurer, Chief Financial Treasurer August Officer (since August 2016) and Chief 2016 and and Chief Compliance Compliance May 2016 Officer (since May 2016), Officer Nicholas Company, Inc., the Adviser to the Fund. Compliance Officer and Assistant Vice President, Nicholas Company, Inc., July 2004 to April 2016. She is a Certified Public Accountant. (1) Until duly elected or re-elected at a subsequent annual meeting of the Fund.
